Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2018

                                      No. 04-18-00812-CV

                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellant

                                                v.

     Naomi MARKHAM, Carrie Markham, And Trevor Markham, Individually and as The
              Administrator of The Estate of Joslyn Markham, Deceased,
                                      Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-01166
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        The reporter’s record was due November 8, 2018. On November 7, 2018, however, the
court reporter responsible for the reporter’s record in this appeal filed a notification of late
record, stating the record will not be filed because appellant has not paid or made arrangements
to pay the reporter’s fee to prepare the record and appellant is not entitled to the record without
paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We therefore ORDER appellant to provide written proof to this court on or before
November 26, 2018 that either (1) the reporter’s fee has been paid or arrangements satisfactory
to the reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due December 5, 2018 and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See id. R. 37.3(c).


        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court